Citation Nr: 0025786	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  94-28 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for migraine headaches, 
to include chronic headaches.

5.  Entitlement to an evaluation in excess of 10 percent for 
chronic rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from June 1970 to February 
1974.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

Initially, the Board notes that the veteran also filed a 
notice of disagreement as to the RO's denial of service 
connection for asthma, a thyroid disorder, and for a 
generalized arthritic disorder.  At the veteran's RO hearing 
(conducted in August 1994), however, the veteran's service 
representative indicated that the veteran wished to withdraw 
her appeal as to these three issues.  As such, the issues for 
consideration by the Board are as framed on the title page of 
this decision.

Service connection for chronic rhinitis was granted in a July 
1974 rating decision, and a 10 percent evaluation was 
assigned.  This 10 percent evaluation has repeatedly been 
confirmed and continued by the RO and is now a protected 
rating.  In April 1993, the RO received the veteran's request 
for an increased evaluation, which it denied in a March 1994 
rating decision.  The veteran appealed this determination, 
and a 10 percent evaluation remains in effect and is the 
subject of this appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).

FINDINGS OF FACT

1.  Competent medical evidence of a nexus, or link, between 
the veteran's peptic ulcer disease and her service has not 
been presented.

2.  Competent medical evidence of a nexus, or link, between 
the veteran's sleep disorder and her service has not been 
presented.

3.  Competent medical evidence of a nexus, or link, between 
the veteran's PTSD and her service has not been presented.

4.  Competent medical evidence of a nexus, or link, between 
the veteran's claimed migraine headaches, to include chronic 
headaches, and her service has not been presented.

5.  With respect to the veteran's claim for an increased 
evaluation, all evidence necessary for an equitable 
disposition of this issue has been obtained by the RO.

6.  The veteran's chronic rhinitis is manifested by 
complaints of daily irritation of the nostril passages, with 
bloody streaks upon blowing.  Clinically, the veteran's nasal 
mucosa was found to be reddened diffusely.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for peptic 
ulcer disease is not well grounded.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991).

2.  The claim of entitlement to service connection for a 
sleep disorder is not well grounded.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991).

3.  The claim of entitlement to service connection for PTSD 
is not well grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 
1991).

4.  The claim of entitlement to service connection for 
migraine headaches, to include chronic headaches, is not well 
grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991).

5.  The schedular criteria for a 30 percent evaluation for 
the veteran's chronic rhinitis have been met, under the 
schedular criteria in effect prior to October 7, 1996.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.1, 4.7, 4.97, Diagnostic Code 6501 (prior to October 7, 
1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection

I.  Pertinent Laws and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well-grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well-grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a); see also 
Morton v. West, 12 Vet. App. 477 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well-grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well-grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  
Service connection may be presumed for certain chronic 
diseases, including ulcers and psychoses, that manifest 
themselves to a compensable degree within one year after 
separation from service.  38 C.F.R. §§ 3.307, 3.309 (1999).

Specifically as to PTSD, the Court has held that the three 
requisite elements for eligibility for service connection 
are: 1) a current medical diagnosis of PTSD; 2) lay 
statements (presumed credible for these purposes) of an in-
service stressor, which in a PTSD case is the equivalent of 
in-service incurrence or aggravation; and 3) medical evidence 
of a nexus between service and the current PTSD disability.  
Cohen v. Brown, 10 Vet. App. 128, 136-137 (1997).


II. Factual Background

The veteran's service medical records reflect the veteran's 
complaints of stomachaches and headaches.  No diagnosis was 
given for the veteran's stomachaches, and as to the veteran's 
headaches, it was noted that they might be secondary to her 
use of oral contraceptives.  The veteran was sent for a 
psychological evaluation in February 1972.  At that time, the 
veteran reported having been depressed for six months.  
Subsequent to examination, it was noted that there was no 
evidence of psychosis in the veteran.  The diagnosis was 
adjustment reaction of adult life, manifested by depression, 
anxiety, and insomnia; acute and moderate.  The veteran was 
not found impaired for further military duty.  The examiner 
indicated that the veteran's father was terminal and that the 
veteran should improve if reunited with her family.  The 
veteran's service records show that the veteran was 
transferred to another assignment closer to her father.  Upon 
separation examination (conducted in December 1973), the 
veteran's reports of frequent and severe headaches were 
noted, as were her reports of frequent indigestion, trouble 
sleeping, and depression and excessive worry, which referred 
to a generalized depression about things in general.  No 
clinical discussion accompanied these notations.

Private medical records from the Seattle Mental Health 
Institute (dated from March 1982 to October 1992) note the 
veteran's service in the military but discuss in detail the 
veteran's family history and indicate that the veteran's 
problems functioning had a family origin.  These records 
offer no clinical opinion relating the veteran's depression 
and dissociation with her service and contain no clinical 
diagnosis of PTSD.  These records are also negative for any 
discussion as to any sleep disorder, headaches, and peptic 
ulcer disease experienced by the veteran.

Private medical records from the University of Washington 
Health Center (dated from January 1983 to September 1985) are 
negative for any reference to the veteran's military service 
and contain no clinical opinions relating the veteran's 
claimed peptic ulcer disease, sleep disorder, PTSD , and 
headaches to her service and events therein.  It was noted 
that the veteran was depressed, but there was no discussion 
as to the onset or etiology of this depression.

VA treatment records from the Seattle VA Medical Center 
(dated from December 1984 to May 1985) note the veteran's 
depression in connection with chronic neck and low back pain.  
The veteran's depression was also noted in connection with 
her family history.  The veteran reported a history of having 
been beaten by her father as a child.  Severe headaches would 
then follow.  These records also reflect the veteran's report 
of epigastric pain, which was of unknown etiology.  These 
records contain no clinical opinions relating the veteran's 
claimed peptic ulcer disease, a sleep disorder, PTSD (or any 
other mental disorder), and headaches to her military service 
and events therein.

A letter from the Seattle Mental Health Institute (dated in 
July 1993) relates the veteran's traumatic family history of 
abuse, which began in her infancy.  It was noted that as an 
adult, the veteran responded inappropriately to her 
environment, as a result of this trauma.  It was also noted 
that the veteran's military service generated numerous 
recreations of authority situations eliciting damaged 
responses.  There is no clinical diagnosis of any mental 
disorder contained in this letter.

A letter from the veteran's treating physician at the Seattle 
VA Medical Center, S. D. F., M. D., (dated in August 1993) 
indicates that the veteran received treatment at the VA for 
chronic neck pain, depression, abdominal pain, recurrent 
urinary tract infections, dysmenorrhea, and a chronic cough.  
Dr. S. D. F. stated that he first became acquainted with the 
veteran in November 1984 and that he had provided medical 
care intermittently until 1988.  Dr. S. D. F. did not offer 
any opinions relating any of the veteran's claimed disorders 
to her service.

A September 1993 VA PTSD examination details the veteran's 
history prior to service, in service, and after service.  It 
also reflects the veteran's reports that she had been 
diagnosed with a borderline personality disorder at the VA, 
while her current counselor at the Seattle Mental Health 
Institute had diagnosed PTSD.  Subsequent to evaluation, the 
examiner stated that the veteran appeared to have a chronic 
condition involving characterological features and 
dissociative disorder, which were to some degree, related to 
traumas and significant stressors that occurred in the 
veteran's childhood.  The examiner also stated that the 
veteran was simply unable to describe any particular traumas 
that occurred in service, other than stating that the service 
seemed to have triggered or precipitated emotional 
difficulties on her part, due to its authoritarian structure 
that reminded the veteran of her authoritarian father.  The 
examiner did not list a diagnosis of PTSD.

Another VA PTSD examination was conducted in December 1993.  
Upon review of the veteran's records and the PTSD 
symptomatology list, the examiner commented that the 
veteran's case was a classic example of severe childhood 
abuse, not only by he parents but also by her situation.  The 
veteran's Air Force experiences seemed to have no more stress 
than normal exposure to military experience, though with the 
veteran's marked psychopathology, she would be very reactive 
to almost anything.  The Axis I diagnosis was PTSD, chronic, 
moderate to severe, from severe childhood trauma and not from 
service trauma.

A December 1993 VA general medical examination, in pertinent 
part, reflects the veteran's reports of epigastric pain, 
specifically hyperacidity peptic ulcer syndrome, that she had 
had since 1985.  The veteran did not reference her service in 
the military historically.  The examiner reiterated the 
veteran's report of onset in 1985 and did not offer any 
opinion relating the veteran's peptic ulcer syndrome to 
service.  This examination did not address the veteran's 
claimed migraine headaches or chronic headaches, although her 
neck and back pain were discussed.  The veteran herself did 
not report any headache symptomatology.

In another letter from the veteran's treating physician at 
the VA, Dr. S. D. F., dated in July 1994, Dr. S. D. F. 
associated the veteran's mild sleep disturbance to fibrositis 
and myofascial pain syndrome.  He indicated that the veteran 
had long-standing pain in her abdomen, along with dyspepsia, 
and that she also had long-standing chronic headaches.  Dr. 
S. D. F. did not reference the veteran's service or offer any 
clinical discussion as to the onset or etiology of any of 
these disorders.

At the veteran's RO hearing (conducted in August 1994), the 
veteran testified that she did not have any problems with 
stomach ulcers when she entered service.  (Transcript (T.) at 
2).  Foods had never disagreed with her.  (T. at 3).  The 
veteran also testified that she had first had gastric 
problems in about the second week of basic training, but she 
had not known what it was at that time.  Id.  When asked if 
she saw a doctor at that time, the veteran stated that it 
would never have entered her mind.  Id.  She thought it had 
been the heaviness of the foods, as they had served lots of 
potatoes and stuff like that.  Id.  The veteran indicated 
that her symptoms became worse, and she was finally told that 
she had heartburn.  (T. at 4).  After a number of months, the 
veteran started taking Tums and Rolaids.  Id.  When asked if 
she had been diagnosed in service with a stomach ulcer, the 
veteran responded in the negative.  (T. at 5).  The veteran 
lived with this problem a number of years and was not 
diagnosed until about 10 years later.  (T. at 6).  The 
veteran indicated that the doctor that diagnosed her might be 
dead.  Id.  When asked when she started having problems 
sleeping, the veteran estimated that it had been eight months 
to one year after she got out of the service.  (T. at 8).  
The veteran felt that her sleep disorder was related to her 
PTSD.  Id.  When asked if she thought that the depression 
noted in her service medical records and her PTSD were the 
same thing or related, the veteran responded in the 
affirmative.  (T. at 9).  When asked if she had ever been 
told by a psychiatrist that her PTSD was the result of having 
been exposed to abortions in service, the veteran stated that 
she did not think so.  (T. at 15).  When asked if her 
headaches started in service, the veteran indicated that she 
could not give a clear answer to that, but they had gotten 
worse in service.  (T. at 17-18).  The veteran thought that 
she had been told in service that she had migraine headaches.  
(T. at 18).  She only started taking medication for these 
headaches the last three to four years.  Id.  The veteran did 
not feel that there was a relationship between her headaches 
and her service-connected rhinitis.  (T. at 19).  


III.  Analysis

The Board recognizes the veteran's contentions that she is 
entitled to service connection for peptic ulcer disease, for 
a sleep disorder, for PTSD, and for migraine headaches 
(including chronic headaches).  The Board also acknowledges 
that upon separation examination, the veteran's reports of 
frequent and severe headaches were noted, as were her reports 
of frequent indigestion, trouble sleeping, and depression.  
However, the Board must adhere to established laws and 
regulations in its determinations.  As such, the veteran's 
claim for service connection for all four disorders must be 
denied, as it is not well grounded.

As discussed above, a well grounded claim of entitlement to 
service connection requires 1) evidence of a current 
disability as provided by a medical diagnosis; 2) evidence of 
incurrence or aggravation of a disease or injury in service, 
as provided by either lay or medical evidence; and 3) a 
nexus, or link, between the service related disease or injury 
and the current disability, as provided by competent medical 
evidence.  See Caluza v. Brown, supra.  Here, though, as to 
the veteran's peptic ulcer disease, sleep disorder, and 
migraine headaches (including chronic headaches), there is 
absolutely no medical evidence of record relating these 
disorders to the documented or reported in-service events.  
Such evidence is necessary for a well grounded claim.  Id.

Specifically, as to the veteran's peptic ulcer disease, while 
the veteran reported frequent indigestion upon her separation 
examination, no in-service treatment is documented in the 
veteran's service medical records, and the veteran also 
indicated at her RO hearing that she never sought medical 
treatment for her stomach problems.  More importantly, 
however, none of the post-service clinical evidence of record 
offers any opinion relating the veteran's peptic ulcer 
disease to her service.  Indeed, of the pertinent post-
service clinical evidence of record, only the December 1993 
VA general medical examination discusses the onset of the 
veteran's epigastric pain, and the examiner simply reiterated 
the veteran's reports that this pain and discomfort had begun 
in 1985, approximately 11 years after the veteran's 
separation from service.

As such, absent competent medical evidence of a nexus, or 
link, between the veteran's peptic ulcer disease and events 
in service, she has not submitted a well grounded claim of 
entitlement to service connection for peptic ulcer disease.  
Id.  Further, presumptive service connection is not 
applicable, as the earliest reported clinical evidence of 
peptic ulcer disease is not until 1985, more than one year 
after the veteran's separation from service.  See 38 C.F.R. 
§§ 3.307, 3.309.

With respect to the veteran's sleep disorder, the Board again 
finds that there is no post-service clinical evidence of 
record relating this disorder to the veteran's service, 
including her reports of trouble sleeping noted in her 
separation examination.  Rather, of the pertinent post-
service clinical evidence, only the July 1994 letter from Dr. 
S. D. F., the veteran's treating physician at the VA, speaks 
to the cause of the veteran's claimed sleep disorder, and he 
associated it to the veteran's fibrositis and myofascial pain 
syndrome, not to her service.

As such, absent competent medical evidence of a nexus, or 
link, between the veteran's sleep disorder and events in 
service, she has not submitted a well grounded claim of 
entitlement to service connection for a sleep disorder.  See 
Caluza v. Brown, supra.

As to the veteran's migraine headaches (including chronic 
headaches), the Board notes that the veteran's service 
medical records posited that these headaches could be 
secondary to the veteran's use of oral contraceptives.  
However, none of the pertinent post-service clinical evidence 
of record offers an opinion relating the veteran's claimed 
headaches, whether migraines or chronic, to events in 
service.  Rather, it was simply noted in the July 1994 letter 
from Dr. S. D. F. that the veteran had a long-standing 
history of chronic headaches, but he did not relate this 
history to the veteran's service, including her use of oral 
contraceptives.  Further, the Board stresses that the post-
service clinical evidence of record fails to demonstrate a 
continuity of treatment for headaches or of symptomatology.  
Indeed, records from the Seattle Mental Health Institute, the 
University of Washington Health Center, and the Seattle VA 
Medical Center are all negative for any treatment of 
headaches, although the veteran's VA records do document 
treatment for chronic low back pain and neck pain.  Also, the 
Board notes that the veteran did not address her headaches 
upon VA general medical examination in December 1993.

As such, absent competent medical evidence of a nexus, or 
link, between the veteran's migraine headaches (including 
chronic headaches) and events in service, she has not 
submitted a well grounded claim of entitlement to service 
connection for migraine headaches (including chronic 
headaches).  Id.

With respect to the veteran's PTSD, as discussed above, the 
three requisite elements for eligibility for service 
connection are: 1) a current medical diagnosis of PTSD; 2) 
lay statements (presumed credible for these purposes) of an 
in-service stressor, which in a PTSD case is the equivalent 
of in-service incurrence or aggravation; and 3) medical 
evidence of a nexus between service and the current PTSD 
disability.  See Cohen v. Brown, supra.  Here, though, the 
Board stresses that the pertinent post-service clinical 
evidence of record, the September and December 1993 VA PTSD 
examinations, relate the veteran's PTSD to trauma and 
significant stressors that occurred in the veteran's 
childhood.  Indeed, the December 1993 VA PTSD examination 
expressly found that the veteran's PTSD was from severe 
childhood trauma and not from service trauma.  Additionally, 
it was noted in the September 1993 examination that the 
veteran was simply unable to describe any particular traumas 
that occurred in service, other than stating that service 
seemed to have triggered or precipitated emotional 
difficulties on her part, due to its authoritarian structure 
that reminded the veteran of her authoritarian father.

As such, absent competent medical evidence of a nexus between 
service and the current PTSD disability, the veteran has not 
submitted a well grounded claim of entitlement to service 
connection for PTSD.  See Cohen v. Brown, supra.

Alternatively, as to possible aggravation of the veteran's 
PTSD, which the record suggests was a preexisting condition, 
the Board notes, without deciding, that the examiner stated 
in the December 1993 VA PTSD examination report that the 
veteran's Air Force experiences seemed to have no more stress 
than normal exposure to military experience.  The Board also 
reiterates that the examiner stated in the September 1993 VA 
PTSD examination report that the veteran was simply unable to 
describe any particular traumas that occurred in service, 
other than the authoritarian structure of the service 
reminded her of her authoritarian father. 

Also in the alternative, as to service connection for the 
veteran's depression and dissociation, the Board acknowledges 
the depression noted in the veteran's service medical 
records.  However, the Board stresses that this depression 
was found to be situational, related to the veteran's 
father's terminal illness, and that the veteran was expected 
to improve if given an assignment closer to her family.  The 
Board also stresses that no psychosis was found upon 
psychological evaluation February 1972.  Further, and more 
importantly, none of the post-service clinical evidence of 
record offers an opinion relating the veteran's depression 
and dissociation to her service.  Rather, records from the 
Seattle Mental Health Institute and the University of 
Washington Health Center suggest that the veteran's problems 
had a family origin.  The veteran's VA treatment records also 
suggest that the veteran's depression is related to her 
chronic low back pain and neck pain.

In reaching this determination, denying service connection 
for peptic ulcer disease, a sleep disorder, PTSD, and 
migraine headaches (including chronic headaches), the Board 
notes that the only evidence of record relating these 
disorders to the veteran's service is the veteran's own 
assertions.  However, nothing in the record indicates that 
the veteran possesses the medical expertise necessary to 
render such opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Lay assertions as to causation and diagnosis are 
inadequate.  Id.  Where the determinative issue involves 
medical causation or diagnosis, competent medical evidence is 
required.  See Grottveit v. Brown, supra.

The Board has disposed of this claim on a ground ultimately 
different than that of the RO, as allowed by law.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
Green v. Brown, 4 Vet. App. 382 (1993).  As such, the Board 
has considered whether the veteran was given adequate notice 
of the need to submit evidence or argument on the question 
presented for review, along with an opportunity to respond.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In view of the 
June 1994 statement of the case, the Board finds that the 
veteran was adequately informed of the evidence required in 
this case and afforded an opportunity to respond.  Further, 
by initially addressing the veteran's claim on the merits, 
the RO afforded greater consideration than warranted under 
the circumstances.  As such, the veteran is not prejudiced by 
the Board's more limited consideration.  Further, the veteran 
has not provided any indication of the existence of 
additional evidence that would make her claim well grounded.  
See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In this respect, the Board 
notes that the veteran stated at her RO hearing that the 
doctor who initially diagnosed her stomach problems might be 
dead.  The Board also notes that the RO obtained all VA and 
private treatment records indicated by the veteran and her 
service representative.

Application of the rule regarding benefit of reasonable doubt 
is not required, as the veteran has not met her burden of 
submitting a well grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991).


Entitlement to an increased evaluation

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1999).

Here, the veteran's chronic rhinitis is addressed by the 
schedular criteria applicable to the respiratory system.  See 
38 C.F.R. Part 4, § 4.97.  Specifically, Diagnostic Code 6522 
(Allergic or vasomotor rhinitis) provides for a 10 percent 
evaluation where there is greater than 50-percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side, without polyps.  A maximum 30 percent evaluation, 
the next higher evaluation available, is warranted where 
there is evidence of polyps.

However, where a law or regulation changes during the 
pendency of an appeal, the criteria most favorable to the 
veteran apply, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  As 
such, the veteran's rhinitis must be evaluated under both 
sets of criteria, with the more advantageous one utilized.  
Id.

In effect, then, prior to October 7, 1996, Diagnostic Code 
6501 (Rhinitis, atrophic, chronic) provided for a 10 percent 
evaluation where there was definite atrophy of the intranasal 
structure and moderate secretion.  A 30 percent evaluation, 
the next higher evaluation available, was warranted where 
there was moderate crusting and ozena and atrophic changes.  
A maximum 50 percent evaluation was warranted where there was 
massive crusting and marked ozena, with anosmia.

II.  Factual Background

With respect to evaluation of the veteran's chronic rhinitis, 
the pertinent evidence of record consists of the December 
1993 VA general medical examination report, the July 1994 
letter from Dr. S. D. F., the veteran's physician at the 
Seattle VA Medical Center, the veteran's testimony at her 
August 1994 RO hearing, and a June 1998 VA nose and sinus 
examination report.

The December 1993 VA general medical examination report 
reflects the veteran's reported history of having had 
problems with chronic rhinitis and sinusitis since a 1971 
tonsillectomy and adenoidectomy.  This report also reflects 
the veteran's reports of having sinus and nasal congestion 
about once a month, which lasts a week or two.  The veteran 
stated that she had taken many decongestants and 
antihistamines over the years, but currently, she did not use 
anything for congestion.  The veteran also stated that she 
had had sinus infections in the past that required the use of 
antibiotics, but she had not had any since 1991.  On physical 
examination, the veteran reported bimaxillary sinus 
tenderness and bifrontal sinus tenderness, and it was noted 
that the veteran did have some nasal mucosal congestion.  The 
veteran appeared to be a mouth breather and had chapped lips 
because of this.  She also had a mild wheeze in her lungs 
with forced expiration, but otherwise the veteran's lungs 
were clear.  The examiner's assessment indicated that the 
veteran had chronic rhinitis and sinusitis, since 1971.  
Currently, the veteran had congestion once a month that 
lasted a week or so.  The examiner noted the veteran's 
history of recurrent sinus infections and that she had not 
had a sinus infection since 1991.  There was sinus tenderness 
and increased congestion of the nasal mucosa upon current 
examination.

The July 1994 letter from Dr. S. D. F. indicates that the 
veteran had chronic respiratory symptoms.  She had had 
problems with chronic dyspnea and sputum production, as well 
as symptoms of chronic sinorhinitis, for which she took a 
combination of sympathomimetic/antihistamine medication.

At her August 1994 RO hearing, the veteran testified that her 
rhinitis was chronic.  (T. at 20).  The veteran also 
testified that she got sinus infections at least twice a 
year.  Id.  When asked if she had irritation of her nostril 
openings, the veteran responded in the affirmative.  Id.  She 
had blown her nose that morning and got blood from it.  Id.  
The veteran indicated that she got these bloody streaks every 
day.  Id.  The veteran clarified that when she had first been 
diagnosed, she had not experienced these bloody streaks.  (T. 
at 21).

The June 1998 VA nose and sinus examination report indicates 
that the veteran was in a depressed and confused state upon 
examination and that she did not report any related 
symptomatology.  This report also indicates that the veteran 
was quite reluctant to be examined.  The examiner noted that 
he had been able to look into the veteran's nose, ears, and 
throat.  The veteran's nasal mucosa was reddened diffusely, 
but there were no polyps.  The veteran's tympanic membranes 
were translucent, and her throat was clear.  There was no 
sinus tenderness, and a CT scan of the veteran's sinuses was 
negative.  The assessment was, in pertinent part, allergic 
rhinitis.

III.  Application and Analysis

Upon review of the applicable schedular criteria and the 
pertinent evidence of record, the Board finds that a 30 
percent evaluation is warranted in this instance, under 
Diagnostic Code 6501, the criteria in effect prior to October 
7, 1996.

Initially, the Board must address its choice of criteria in 
this instance.  See Karnas v. Derwinski, supra.  In this 
respect, the Board finds that the pertinent evidence of 
record suggests, based upon application of the benefit of 
reasonable doubt, that the veteran's disability picture more 
nearly approximates the criteria for a 30 percent evaluation 
under Diagnostic Code 6501.  However, as to application of 
the current criteria, Diagnostic Code 6522, the Board finds 
that the pertinent evidence of record fails even to support 
the veteran's current 10 percent evaluation, let alone an 
increased evaluation.  Given that application of the criteria 
in effect prior to October 7, 1996, allows for a higher 
evaluation in this instance, the Board finds that Diagnostic 
Code 6501 is more advantageous to the veteran.  Id.  As such, 
the Board will consider and apply the criteria contained 
within Diagnostic Code 6501.

As discussed above, Diagnostic Code 6501 provided for a 10 
percent evaluation where there was definite atrophy of the 
intranasal structure and moderate secretion, a 30 percent 
evaluation where there was moderate crusting and ozena and 
atrophic changes, and a maximum 50 percent evaluation where 
there was massive crusting and marked ozena, with anosmia.  
The veteran was originally evaluated as 10 percent disabled 
under these criteria.

Here, the Board notes that the clinical evidence of record 
indicates that the veteran had increased congestion of the 
nasal mucosa upon VA examination in December 1993 and that 
the veteran's nasal mucosa was diffusely reddened upon VA 
examination in June 1998.  The Board also notes that the 
veteran testified at her RO hearing that she experienced 
bloody streaks every day when she blew her nose.  She had not 
had these bloody streaks when she had first been diagnosed.

In this instance, the Board cannot but look at the evidence 
of record and apply the benefit of the doubt in evaluating 
the veteran's level of disability due to her chronic 
rhinitis.  First, the Board stresses that the veteran's 
rhinitis has been qualified as a chronic disability.  Second, 
the Board finds the evidence of increased congestion and 
diffusely reddened nasal mucosa indicative of abnormality, 
which is consistent with and arguably the functional 
equivalent of atrophy.  Third, the Board finds persuasive the 
veteran's reports at her RO hearing of daily bloody streaks 
upon blowing her nose demonstrative of moderate crusting.  As 
such, when assessing the veteran's current level of 
disability, the Board concludes that it more nearly 
approximates the criteria required for a 30 percent 
evaluation under Diagnostic Code 6501, when compared to the 
criteria required for a 10 percent evaluation, based upon the 
evidence of record.  See 38 C.F.R. § 4.7; see also 
38 U.S.C.A. § 5107(b).

In order to warrant a higher evaluation of 50 percent, as 
provided for under Diagnostic Code 6501, there would need to 
be evidence of massive crusting and marked ozena, with 
anosmia.  In this respect, the Board stresses that the 
veteran distinguished between bloody noses and bloody streaks 
at her RO hearing, stating that her nose did not bleed every 
time that she blew it.  Rather, she just had bloody streaks 
on her tissue.  The Board finds this distinction between 
bloody noses and bloody streaks indicative of moderate 
crusting, as opposed to massive crusting.  Arguably, moderate 
crusting would precipitate bloody streaks, while massive 
crusting would precipitate bloody noses.  Further, the Board 
notes that none of the pertinent evidence of record suggests 
or indicates that the veteran has no sense of smell, i.e., 
anosmia.

The Board also notes that the veteran was put on notice as to 
the evidence required to both evaluate and increase her claim 
in the June 1995 statement of the case and in the June 1999 
supplemental statement of the case, as she was provided with 
the applicable schedular criteria, in effect both before and 
on October 7, 1996, and informed of the RO's reasons and 
bases for its determination.


ORDER

Entitlement to service connection for peptic ulcer disease is 
denied.

Entitlement to service connection for a sleep disorder is 
denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for migraine headaches, to 
include chronic headaches, is denied.






A 30 percent disability rating is granted for the veteran's 
chronic rhinitis, subject to the applicable provisions 
pertinent to the disbursement of monetary funds.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

